TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 14, 2014



                                      NO. 03-13-00034-CV


                              Titan Transportation, LP, Appellant

                                                 v.

  Susan Combs, Comptroller of Public Accounts of the State of Texas; and Greg Abbott,
                 Attorney General of the State of Texas, Appellees




        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
             REVERSED, RENDERED, AND REMANDED IN PART --
                    OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on October 30, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was error in the trial

court’s judgment. The Court reverses the trial court’s judgment and renders judgment that

Titan Transportation, LP is entitled to the revenue exclusion claimed for Report Year 2008. We

remand the cause to the trial court for further proceedings to determine the exact amount of

refund to which Titan is entitled. The appellees shall pay all costs relating to this appeal, both in

this Court and in the court below.